ALLOWANCE

Allowable Subject Matter
Claims 1-2, 5-9 and 14-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim(s), and specifically does not show a material to be cooled to traverse through the second inlet, wherein the material is wine as provided in claim 1; a third transfer tube running from the second outlet of the cooling chamber to the refrigerant reclaimer pump; and a fourth transfer tube running from the refrigerant reclaimer pump to the inlet of the collection tank, wherein the refrigerant reclaimer pump is configured to move the refrigerant from the second outlet of the cooling chamber to the collection tank through the third and fourth transfer tubes as provided in claim 9; and disposing, chilling and moving wine out of the cooling chamber as provided in claim 15.
The closest prior art of record (Akei, US 7,752,852) discloses a vapor compression system, comprising a thermoelectric cooler including a cold plate, a heat plate and a thermoelectric material, a first cooling coil, a cooling chamber, and wherein a cooling fluid is sent through a first cooling coil to be cooled by the cold plate, and the cooling chamber further including a second inlet configured to allow a material to be cooled to traverse through the second inlet. However, by making the material flowing through the cooling chamber to be wine, would make the vapor compression system as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M VAZQUEZ whose telephone number is (571)272-0611. The examiner can normally be reached M-F 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/ANA M VAZQUEZ/Examiner, Art Unit 3763